Citation Nr: 1759002	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the reduction in the disability rating for posttraumatic stress disorder
 (PTSD), from 100 percent to 50 percent, was proper.

2.  Whether the reduction in the disability rating for lumbar strain, from 20 percent to 10 percent, was proper.

3.  Whether the discontinuance of special monthly compensation (SMC) based on housebound criteria was proper.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active military duty from January 2002 to January 2007 and received the Combat Infantryman Badge.

These matters come before the Board of Veterans Appeals (Board) on appeal from a
March 2009 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO decreased the evaluation of the Veteran's service-connected PTSD from 100 to 50 percent disabling, effective June 1, 2009, decreased the evaluation of the Veteran's service connected lumbar strain from 20 to 10 percent disabling, effective June 1, 2009, and discontinued entitlement to special monthly compensation based on housebound criteria from June 1, 2009.  The Veteran filed a notice of disagreement with these actions dated in April 2009 and the RO issued a statement of the case dated in December 2009.  The Veteran submitted his substantive appeal in February 2010.

In September 2013 and May 2016, the Board remanded the appeal for additional development.

In January 2017, the Veteran changed appointed Disabled American Veterans as his representative.    


FINDINGS OF FACT

1.  The evidence does not reflect that there has been material improvement in the Veteran's PTSD symptoms, or that it is reasonably certain that any improvement will be maintained under the ordinary conditions of life and work.

2.  The evidence does not reflect that there has been material improvement in the Veteran's lumbar strain disability, or that it is reasonably certain that any improvement will be maintained under the ordinary conditions of life and work.

3.  From June 1, 2009, the Veteran met the statutory requirements for payment of SMC at the housebound rate based on a schedular 100 percent evaluation for a single service-connected disability plus additional service-connected disabilities independently ratable at 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for restoration of entitlement to a total initial rating for PTSD have been met.  38 U.S.C. § 1155, (2012); 38 C.F.R. §§ 3.105(e), 3.343, 3.344 (2017).

2.  The criteria for restoration of the 20 percent rating for lumbar strain have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.105(e), 3.344 (2017).

3.  The criteria for restoration of SMC at the housebound rate based on a schedular 100 percent evaluation for a single service-connected disability plus additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability have been met.  38 U.S.C. §§ 1114(s), 1155 (2012); 38 C.F.R. §§ 3.102, 3.105(e), 3.343, 3.344, 3.350(i) (2017).

4.  The restoration of a 100 percent rating for PTSD and SMC at the housebound rate from September 25, 2008 renders moot the appeal for a TDIU during the entire claims period.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable determinations below, discussion of VA's compliance with its duty to notify and assist is moot.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

I.  Restorations

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  Under 38 C.F.R. § 3.344(c), applicable to ratings such as these in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.  The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 421.

(a) PTSD

Since the PTSD restoration concerns a total rating, the provisions of 38 C.F.R. § 3.343(a) apply.  It provides that a total disability rating, as here, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability, will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, that is, while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).

The Veteran's PTSD is rated pursuant to Diagnostic Code (DC) 9411.  38 C.F.R. § 4.130, DC 9411.  Under DC 9411 of the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  A score of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  Id.  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Id.  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.   

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In the April 2007 PTSD examination, on which the total rating was based, the Veteran reported that he was looking for work and lived with his brother.  He had experienced two dissociative type episodes.  He was concerned about alienating his friends and family and wanted to move out of state before doing so.  Mental status examination (MSE) showed that he presented with an appropriate appearance and was fully oriented.  He denied panic attacks, but endorsed persistent depression and sleep impairment.  The examiner diagnosed PTSD, severe and listed a GAF of 45.  He reported that the Veteran had total occupational and social impairment due to PTSD.  

October 2007 VA treatment records indicated that the Veteran had stable PTSD symptoms and a GAF of 45 was maintained.  

March 2008 VA treatment records showed reports of noticeably improved symptoms with a GAF 60.  Notably, the Veteran started working as a security guard at a private firm.  

The January 2009 VA PTSD examination report, on which the reduction at issue is based, noted the history of symptoms and new employment.  Current MSE was notable for Iraq nightmares occurring three times per week.  The Veteran regularly had intrusive thoughts about Iraq, but denied wholly dissociative episodes.  He endorsed continued irritability.  However, he indicated the intensity of his rage episodes had decreased somewhat.  He continued to have exaggerated startle response, hypervigilance and suspiciousness.  He lived alone and only socialized with one friend.  He had been employed part time as security guard since July 2008 and was promoted to full time status.  He reported that he failed the psychological test for nuclear security work.  MSE was grossly normal.  The examiner diagnosed PTSD and assigned a GAF of 62.  He reported that the PTSD symptoms had had a reduction when compared to April 2007.

April 2011 VA Social Worker records showed that the Veteran had moved back to Michigan and was living with his parents.  He was unemployed and interested in obtaining a firefighting job.  

October 2013 VA treatment records reflected that the Veteran worked long hours with a police department.  His supervisor recommended he seek psychiatric care due to his irritability.  The Veteran acknowledged difficulty managing occupational stress.  He also had sleep problems.  

February 2014 VA PTSD examination report indicated that the Veteran continued to work as an avoidant mechanism from having to socialize.  He cited difficulty getting along with non-Veterans.  He believed his socially avoidant behaviors had increased over time.  For his work history since the January 2009 VA examination, he reported being laid off from his first job as security guard due to medical restrictions.  He currently worked in the Michigan police department, but found his opportunities limited due to failing a psychological evaluation.  He currently worked in emergency dispatch and had conflicts with his co-workers.  He reported a stressed mood due to work and poor sleep.  He continued to have significant difficulties with irritability that had not improved.  He described a dysthymic worldview.  He also continued to avoid others and have hypervigilance.  The examiner noted that the Veteran did not have any legal difficulties, but had been verbally warned about his conflicts with coworkers.  Behavioral observations included a pattern of using work as a coping mechanism to avoid social situations.  The examiner reported that working appeared to improve the Veteran's PTSD symptoms.  

A December 2014 report from the State of Michigan Department of Military & Veterans Affairs confirms that the Veteran was an employee.  Disciplinary action was taken due to his negative performance appraisal.  It found that the Veteran exhibited hostility towards other Veterans and engaged in bully like behavior with his co-workers.  It indicated he could not follow simple instructions for work tasks.  

March 2016 VA PTSD examination report showed that the Veteran continued to live alone and was not in any relationship.  He indicated difficulty doing so due to PTSD symptoms.  He reported that he had been working at a state veteran service organization and was reprimanded for a personality conflict.  He indicated being more distant from his family due to avoidance of children.  He reported spending most of his time studying as a full time student.  He reported being employed with a police department from January 2012 to May 2014.  He worked at the state Veteran's office from May 2014 to July 2015.  He later elaborated that he was stressed with school due to his advanced age.  He had had significant conflict due to PTSD symptoms with his last two jobs.  The examiner indicated that the Veteran's PTSD symptoms were relatively stable since 2014.     

In this case, review of the evidence does show not sustained, material improvement in PTSD symptoms.  Brown, 5 Vet. App. at 421.  Although the Veteran has had periods of employment, the evidence indicates that his PTSD symptoms significantly interfered with his ability to maintain it.  The Veteran's has consistently reported conflicts with co-workers and limited employment opportunities due to his inability to pass psychological tests in background checks.  The VA examiners' assessments of occupational and social impairment akin to reduce reliability in function have been considered.  However, such reports do not establish a material improvement in mental condition under the conditions of ordinary life.  See id. (in any rating-reduction case, disability improvement must actually reflect improvement in the Veteran's ability to function under the ordinary conditions of life and work).

For these reasons, the evidence is thus at least evenly balanced as to whether restoration of the 100 percent rating for PTSD is warranted under 38 C.F.R. § 3.343  and doubt remains as to the propriety of the reduction from 100 to 50 percent.  Restoration of the 100 percent rating for PTSD is therefore warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (where the evidence is in relative equipoise as to any point, reasonable doubt is to be resolved in favor of the Veteran).
 
(b) Lumbar strain

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. §§ 4.71a, DC 5237 (lumbosacral strain) under the General Rating Formula for Diseases and Injuries of the Spine.  It provides a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In April 2007, the Veteran was afforded a VA general examination.  The examiner noted tenderness to palpation over the lumbar spine without spasm.  Range of motion (ROM) for flexion was to 90 degrees with pain beginning at 45 degrees.  Extension was to 30 degrees with endpoint pain.  Lateral bending and rotations were to 30 degrees.  The Veteran complained about pain and stretching with all movements.  The examiner reported that during flare-ups ROM flexion was to 45 degrees due to pain.  

In January 2009, the Veteran was reexamined for his back disability.  He reported having a constant low back pain of 7/10 severity.  It was aggravated by work tasks of carrying equipment.  He stated the work tasks caused flare-ups a couple of times per week and lasted several hours.  He self-treated with rest, ice and medication.  He believed exercise helped.  Clinical evaluation showed the Veteran to have a normal appearing spine.  Lumbar spine tenderness without spasm was noted upon palpation.  Forward flexion was to 90 degrees with pain at 80 degrees. Extension was to 30 degrees with endpoint pain.  Left and right lateral flexion and rotation were to 30 degrees.  The examiner reported that there was no additional motion loss during repetitive motion or flare-ups.  He assessed mild functional impairment.  

In June 2016, the Veteran was afforded another VA back examination.  He reported having chronic back pain since service.  He had unpredictable flare-ups of back pain resulting in increased pain, but not necessary motion loss.  ROM forward flexion was to 60 degrees and upon repetition to 55 degrees.  The Veteran continued to experience flare-ups.  He had developed muscle spasms resulting in an abnormal gait or spinal contour.  

Upon review, the Board finds that the reduction was not warranted because there has been no material improvement in the Veteran's back disability due to chronic pain or that it is reasonably certain that any improvement will be maintained under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  Rather, the evidence reflects the Veteran has consistently reported back pain and has not identified any periods of improvement.  Notably, at the January 2009 VA examination, the Veteran reported his work duties aggravated his back pain.  Although the ROM study at the January 2009 VA examination showed an improvement, the additional medical and lay evidence indicate that this was an isolated finding.  

For these reasons, the evidence is thus at least evenly balanced as to whether restoration of the 20 percent rating is warranted, and doubt remains as to the propriety of the reduction from 20 to 10 percent for lumbar strain.  Restoration of the 20 percent rating for lumbar strain is therefore warranted. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (where the evidence is in relative equipoise as to any point, reasonable doubt is to be resolved in favor of the veteran).
 

(c) SMC

SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran is now service connected for the following disabilities: PTSD, 100 percent; headaches, rated as noncompensable from September 25, 2008 and 30 percent from January 12, 2016; lumbar strain, 20 percent; tinnitus 10 percent; hypertension, 10 percent; inner ear disruption, 10 percent from September 25, 2008; traumatic brain injury (TBI) 30 percent from September 25, 2008 and 40 percent from October 23, 2008 and noncompensable from June 10, 2016; radiculopathy, both lower extremities each rated 10 percent disabling from March 31, 2016 and noncompensable from March 1, 2017.  

Based upon the above, the Veteran met the statutory requirements for the payment of SMC at the housebound rate based on one service-connected disability rated as 100 percent disabling and a separate disabilities rated at 60 percent or higher as of June 1, 2009, as he had a 100 percent rating for PTSD and the additional non-psychiatric disabilities ratable of 60 percent or more.  SMC at the housebound rate is restored as the Veteran now meets the statutory criteria.  Id.

IV. Entitlement to TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is service connected for the following disabilities: PTSD, 100 percent; headaches, rated as noncompensable from September 25, 2008 and 30 percent from January 12, 2016; lumbar strain, 20 percent; tinnitus 10 percent; hypertension, 10 percent; inner ear disruption, 10 percent from September 25, 2008; TBI 30 percent from September 25, 2008 and 40 percent from October 23, 2008 and noncompensable from June 10, 2016; radiculopathy, both lower extremities each rated 10 percent disabling from March 31, 2016 and noncompensable from March 1, 2017.  His combined ratings meet the TDIU criteria laid out in 38 C.F.R. § 4.16(b) throughout the claims period.  

From September 25, 2008, the Veteran is now in receipt of a SMC at the housebound rate under 38 U.S.C. § 1114(s).  The Board finds that this higher benefit award renders the issue of TDIU moot.  

Prior to the September 25, 2008, the Veteran had a total rating for service-connected PTSD.  The Board notes that a total schedular rating for a single disability or for a combination of disabilities does not necessarily render moot a claim for a TDIU, because the grant of a TDIU could result in eligibility for SMC under 38 U.S.C. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

In this case, Board concludes that the facts of that case are sufficiently distinguishable from the holding in Bradley, and the issue TDIU is rendered moot by the total rating for PTSD.  Id.  The Veteran in Bradley was in receipt of a 100 percent schedular rating for service connected disabilities other than his PTSD, which was rated at 70 percent.  As such, the Court concluded that the PTSD on its own could potentially result in a TDIU in and of itself.  Conversely, here, the Veteran is in receipt of 100 percent schedular rating for PTSD.  His unemployability is based on his PTSD symptoms, as opposed to the other service-connected disabilities in effect prior to September 25, 2008.  There is no suggestion that the Veteran's additional service-connected disabilities significantly interfered with his employability prior to September 25, 2008.  As such, Bradley is inapplicable, and the grant of a total schedular rating for PTSD renders the Veteran's TDIU claim moot prior to September 25, 2008.

For these reasons, the Board finds that there is no case or controversy regarding TDIU and there is no remaining allegation of error of fact or law for appellate consideration.  38 U.S.C. § 7105(d)(5).  The claim for a TDIU is therefore moot and must be dismissed.


ORDER

Entitlement to restoration of a 100 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to restoration of a 20 percent rating for lumbar strain is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to restoration of a SMC award pursuant to 38 U.S.C. § 1114(s) is granted, subject to controlling regulations governing the payment of monetary awards.

The appeal as to entitlement to TDIU is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


